        Case 3:18-cv-05031-EMC Document 273 Filed 06/29/21 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                       CIVIL MINUTES


 Date: June 29, 2021             Time: 9:00 - 10:44=           Judge: EDWARD M. CHEN
                                      1 Hour; 44 Minutes

 Case No.: 18-cv-05031-EMC       Case Name: Hong Kong uCloudlink Network Technology
                                 Limited v. SIMO Holdings Inc.

Attorneys for Plaintiff: Robert Masters, Trevor Quist, Kevin Ryan
Attorneys for Defendant: Ben Weed, Peter Soskin

 Deputy Clerk: Angella Meuleman                      Court Reporter: Katherine Sullivan

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[231] Motion for Summary Judgment held;
[233] Motion for Summary Judgment held;
Status Conference held.

                                         SUMMARY

Parties stated appearances and proffered argument.

Court takes motion under submission.

Status Conference:

ADR: Court-sponsored mediator continues to check in with the parties from time to time and that
is very much appreciated. Court refers parties to Magistrate Judge Settlement Conference, to be
held within the next 60 days. Trial is set for 11/8/2021.

Further Status Conference set 9/7/2021 at 2:30PM. Joint Status Report due 8/31/2021.
